Case 2:16-cV-037OO-S|L Document 60 Filed 01/31/19 Page 1 of 14 Page|D #: 364
Case 2:16-cv-03700-SIL Document 57-1 Filed 11/01/18 Page 2 of 59 PagelD #: 304

F\LED y /.r 1439/bap
lN CLERK'S OFFlCE

U.S. DlSTRlCT COURT E.D.N.Y. / / STEVEN l LOCKE
* JAN312019 * -~ s . §
\T/'JJ»-~,Z' L- to L) ivy

Dséf§§@g;ENT AGB§EMENT AND MUTUAL RELEASE or/cLAIMS TW( IQ(I GT’W ,
LONG ISLAN ram T ig dictum

b mata 1746
ULV' l/al/l”;

 

This Settlement Agreement and Mutual Release of Claims (the "Agreement”) is entered
into by and between Caleb Wesley Burch, Kenton Kirpon, and Vicente Herrera (collectively,
“Plaintit’f`s”) on the one hand, and V.K. Mechanical, XL Plumbing of New York, Inc., XL
Plumbing, Inc., Xcel Plumbing of New York, Inc., Xce| Plumbing & Heating of New York, Inc.,
Xcel Mechanical Incorporated, Apple Plumbing, Inc., Gillman Mechanical Corp., and William

Johnston, lII, (collectively, “Defendants”) on the other.

RECITALS

WHEREAS, Plaintiffs filed the action Burch et al. v. V.K. Mechanical et al, 16-CV-3700
(the “Litigation”) in the U.S. District Court for the Eastem District of New York asserting certain
claims under the F air Labor Standards Act and New York Labor Law; and

WHEREAS, Defendants do not admit wrongdoing related to the claims asserted in the
Litigation; and

WHEREAS, the Plaintiffs and the Defendants (collectively, the “parties”) now desire to
compromise and settle all claims or potential claims between them relating in any way to
Plaintiffs’ work for Defendants, including the claims in the Litigation;

NOW THEREFORE, in consideration of the foregoing Recitals and the terms and

conditions set forth herein, the parties hereto agree as follows:

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 2 of 14 Page|D #: 365
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 3 of 59 Page|D #: 305

Paym§nt

l. As set forth in paragraph (2) below, Defendants shall pay or cause to be paid to Plaintiffs,
subject to the terms and conditions of this Agreement, and as full, complete, and final
settlement of Plaintiffs’ claims or potential claims against Defendants, the total sum of
$44,000 (the “settlement funds”).

2. The settlement funds shall be paid on or before September 24, 2018 by four checks as
follows: one check in the amount of $9,000 payable to Caleb Wesley Burch, one check
in the amount of $7,000 payable to Kenton Kirpon, one check in the amount of $7,000
payable to Vicente Herrera, and one check in the amount of $2 l ,000 payable to Kakalec
Law PLLC.

3. All settlement funds shall be delivered to Kakalec Law PLLC at 85 Broad Street, 16‘h
Floor, New York, NY 10004. Settlement check shall be an attomey’s escrow check.

4. lf this Agreement has not been approved by the Court by the date the settlement funds are
received by PlaintiH’ s counsel, Plaintiff’s counsel will hold the settlement funds in

escrow until such time as the Agreement is approved.

Mutua| Releases

5. As a material inducement to Defendants to enter into this Agreement, Plaintiffs, on behalf
of themselves, their heirs, successors, representatives, assigns, attomeys, agents,
executors, and administrators (“Releasors”), hereby irrevocably and unconditionally
release acquit, and forever discharge Defendants and their present, past, and future
owners, affiliates, related business entities, parent companies, subsidiaries, predecessors,

successors, assigns, divisions, directors, oft`lcers, trustees, members, employees,

stockholders, representatives, insurers, business managers, accountants, attomeys, heirs,

 

 

Case 2:16-cV-03700-S|L Document 60 Filed,01/31/19 Page 3 of 14 Page|D #: 366
Case 2:16-cv-03700-SlL Document 57-1 Filed 11/01/18 Page 4 of 59 Page|D #: 306

agents, executors, and administrators, in their individual and representative capacities,

and all persons acting by, through, and under, or in concert with any of these (hereinafter
\~» _b 1\\5.)’
collectively referred to as “Releasees”), from any and al%:harges, complaints, claims,

 

nSCS,

agreements, cnntcacts,_co¥enants,.actions,.su' f action,judgments, and orders

of whatever kind or nature in law, equity, or otherwise, including but not limited to, all /&-L

 

Releasors had, now have, or in the future may or could have against Releasees up to the

Effective Date of this Agreement, including, but-not_lim,i-ted-to'my'claim,-whe.thes

 

` ' ' ` ' ` 'lRihtsActof
»‘l-9-9-L,.Eub. l_,1 No. 102-166. 105 Stat. 1071 (1991); 42 U.S.C. 5 1981; 42 U.S C` §_1983;

ih¢~NatiQnaLLaboLKelations.A.ct,~B-LLS=&§-r§~l-et'scq.; the Equal Pay Act of 1963, 29

U.s,c. § 206(d); t §

etse .‘the " ` ' ` ` M

~Bisebilities-Act-MO;'¢Z'US.C. § 12101 et seq.; theHmHyand-Med.ica.LLeaxe_Act.of/'

 

 

 

, . . . q.;t e ew ork State uman , `ve

 

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 4 of 14 Page|D #: 367
Case 2:16-cv~03700-S|L Document 57-1 Filed 11/01/18 Page 5 of 59 PageID #: 307

Administrative , ` ., e " ' w .Y.

"€~i¥iLRights_L_aw§_Leet£q.; New york Labor Law, § l et seq.; (to the extent of

Plaintiffs’ claims of unpaid overtime, failure to provide wage notices, retaliation, and

  
  
  
 
  
  
  
  
  
 

unlawful withholding ofwages); ` ` -

fail-em civil or human mgmus (Wnether statutory, regularory, o`r

=`!'= ‘rl’ ,=t on ~_- -0 \ sunn ..¢ :» ' " ionil'lcluding,b
n

 

t limite s any and all tort claims (e.g., assault; battery; false .i ' p isonment;
deamation; intentiona ` - fliction of emotional distress; ne 1 `gent infliction of emotiona

d stress; wrongful termination; ne 'ent hirin .- o ~ rvision and/or retention; conversio ;

_.

m

lterference with contract; abusive dis » rge, : d/or loss of consortium, companionshi .,

.rvices or sociefy), any and al ntract claims (e.g,, b -~ h of contract, fraud, and/or

 

each of covenant of ; » d faith and fair dealing) and under any - d all applicable
f eral, state and local laws, administrative rules or regulations, includin_ ny and al

c ims already asserted and unasserted and related to Plaintiffs’ employment with

 

 

 

 

err relationship with any other Releasee) and the cessa ~

6. Plaintiffs agree not to pursue any and all claims that were or could have been brought
against the Defendants that have been voluntarily dismissed from this action by Plaintiffs.

7. Defendants, to the fullest extent permitted by law, forever waive, release and discharge,
and covenant not to sue, any of the Plaintiffs and their successors, assigns,
representatives, fiduciaries, attomeys, and estates from any and all claims, demands,
causes of action, fees, damages, liabilities, expenses (inclusive of attorneys’ fees),

obligations, debts,judgments, promises or agreements of any nature, known or unknown

to Defendants, that Defendants may have, ever have had or hereafter may have, from the

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 5 of 14 Page|D #: 368
Case 2116-cv-03700-51L Document 57-1 Filed 11/01/18 Page 6 of 59 Page|D #: 308

beginning of the world through the Effective Date, including, but not limited to, claims
based on or arising out of the employment of any of the Plaintiffs by Defendants (or any
other Releasee) or the cessation thereof, all claims or causes of action that Defendants
may have with respect to breach of contract, implied or express; impairment of economic
opportunity; intentional or negligent infliction of emotional distress; false arrest; assault;
battery; false imprisonment; invasion of privacy; prima facie tort; defamation; libel;
slander; negligent termination; malicious prosecution; the Complaint; Amended
Complaint or any other tort, whether intentional or negligent; or any claim or cause of
action known or unknown. This Agreement covers claims of which Defendants currently
may or may not have knowledge, but does not apply to Plaintiffs' obligations pursuant to
this Agreement.

8. Notwithstanding anything else set forth herein, nothing herein shall be deemed a waiver
of: (i) claims for breach of this Agreement; (ii) claims that may arise based upon events
occurring after the Effective Date of this Agreement; (iii) claims that cannot be waived as
a matter of law. Nothing contained in this Release shall restrict the Plaintiffs’ right to
participate in an investigation, hearing, or proceeding before the EEOC or similar state
agencies such as the New York State Division of Human Rights, except that they agree
that they will not accept any further recovery, award, and/or damages from the
Defendants as a result of any such investigation, hearing, or proceeding

9. If any legal action or proceeding, whether individual or class action, is instituted in court
or in a federal, state, or local administrative agency (collectively referred to as

“Proceeding”), Plaintiffs waive all compensation, monetary relief or any other individual

remedy available to them under any of the claims and/or causes of action waived herein.

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 6 of 14 Page|D #: 369
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 7 of 59 Page|D #: 309

10. This Agreement does not release any rights or claims that arise alter the date of execution

of this Agreement, including any claim for breach of this Agreement.
Confidentiality

ll. Notwithstanding the terms of paragraphs 12 through 16 of this Agreement (the
“confidentiality section”), the Parties understand and agree that nothing in this
Agreement should be construed so as to prohibit any Party from disclosing the existence
of this Agreement to a court in connection with a response to a valid subpoena or court
order.

12. ln addition, nothing in the confidentiality section of this Agreement shall prohibit the
Parties from speaking truthfully about their claims and/or defenses under the Fair Labor
Standards Act or New Y'ork Labor Law, or the resolution of the causes of action in the
Complaints. Further, nothing in the confidentiality section shall prevent the Parties from
filing the executed Agreement with the Court for approval, or the Court from publishing
the details of the resolution of those claims.

The Parties agree that, except as provided 1n this confidentiality section, the terms and

  
      
   
   
  
    

Plaintiffs’ personal and tax information (the “Conf'ldential ln ation”), shall be

deemed confidential and shall be retained in confide by the Parties, to the extent
allowed by law and the Court. However, an arty: (i) if compelled by subpoena, court

order, or otherwise required by law ay disclose such Confidential Information or (ii) in

ment of this Agreement, rE/_clgs'c|_ose_such-Contldentra+

vided, however, that such disclosure be limited to that minimum portion

connection with the enf

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 7 of 14 Page|D #: 370
Case 2116-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 8 of 59 Page|D #: 310

of the ' ation that is necessary to comply with Article 2(c)(i) or 2(c)(ii)

~\__

"" -.__\,_______/\

  
   
  
  
   
 
 

o this Agreement.

     
   
    
     
 
   

l4. he Parties may so disclose the Contidential Int`ormation to their immediate fam ly

embers (detined to m n spouses, adult children, and parentsj their financial and

tax
advisors, and/or their legal co sel, provided that the Parti inform those to whom the JLM

15. Except to the extent required or compelle by law egal process, or subpoena, or a

 

provided in this confidentiality section, the P ` ' ' ' ' lose,

in ormation concerning an claims arising out of or relating to Plain `ffs’ employme t
w Defendants; the cts or circumstances underlying the claims or all
b Plaintiffs in t Complaint or Amended Complaint; the existence, content and
e ecution this Agreement; and the discussions and circumstances that preced

gree ent, including, without limitation, the economic terms of this Agreement. In the

e ent that the Parties are asked about the matter that led to this Agreem

 

shall re§gmd-on"rws follows: “The matter has been resolved.”

Judicia eview and Dismissal o the Liti ation
16. This Agreement is contingent upon and requires Court approval. Therefore, within
seven (7) days of the date this Agreement is fully executed, the parties shall submit this

Agreement to the Court forjudicial review and approval.

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 8 of 14 Page|D #: 371
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 9 of 59 Page|D #: 311

17.

18.

19.

20.

21.

Within five (5) days of the Court’s approval of the parties’ Agreement, provided that the
settlement funds described in paragraph 2 above have been received by Plaintif`f`s’
counsel, Plaintiffs’ counsel shall file a stipulation of dismissal with prejudice with the
Court, dismissing the Litigation. If the settlement funds described in paragraph 2 have
not yet been received by Plaintiffs’ counsel by the date the Court approves the parties’
Agreement, Plaintif`fs’ counsel shall file the stipulation of dismissal with prejudice within
five days of receipt of` the settlement funds.

ln the event that additional documentation is needed to terminate the Litigation, the

parties shall use their best efforts to draft and provide to the Court such documentation.

_Q_tl_\g
Acknowledgement: All parties acknowledge that they have been fully and fairly
represented by counsel in this matter.
Binding on Successors. This Agreement and the covenants and conditions contained
herein shall apply to, and be binding upon or inure to the administrators, executors, legal
representatives, heirs, assignees, successors, agents and assigns of the parties hereto.
Construction. This Agreement shall not be construed against the party preparing it, but
shall be construed as if the parties jointly prepared this Agreement and any uncertainty
and ambiguity shall not be interpreted against any one party. This Agreement is to be
interpreted, enforced and governed by and under the laws of the State of New York,

without giving effect to the conflict-of-laws, rules and principles thereof.

 

 

Case 2:16-cV-03700-S|L Document 60 Filed 01/31/19 Page 9 of 14 Page|D #: 372
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 10 of 59 PagelD #: 312

22.

23.

24.

25.

26.

Modification. This Agreement shall not be modified by either party by oral
representation made before or after the execution of this Agreement. All modifications
must be in writing and signed by the party to be charged therewith.

Counterparts. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original Agreement, and all of which shall constitute one agreement
to be effective as of the Effective Date. Photocopies or facsimile copies of executed
copies of this Agreement may be treated as originals.

Severability. The parties agree that if any provision of this Agreement should become
inconsistent with present or future law havingjurisdiction over and otherwise properly
governing the subject matter of the provision, such provision shall bc deemed to be
rescinded or modified in accordance with any such |aw. In all other respects, the Parties
agree that the other provisions of this Agreement shall continue and remain in full force
and effect.

Nothing in this Agreement shall operate to prevent either party from enforcing their
rights under this Agreement. The prevailing party in any enforcement proceeding shall be
entitled to reasonable attorneys’ fees and costs.

Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties hereto with respect to the matters referred to herein. No other
representations, covenants, undertakings or other prior or contemporaneous agreements,
oral or written, respecting such matters, which are not specifically incorporated herein,

shall be deemed in any way to exist or bind any of the parties hereto. The parties hereto

 

 

Case 2:16-cv-03700-S|L Document 60 Filed 01/31/19 Page 10 of 14 Page|D #: 373
Case 2116-cv-03700-SIL Document 57-1 Filed 11/01/18 Page 11 of 59 Page|D #: 313

acknowledge that each party has not executed this Agreement in reliance on any such

promise, representation or warranty.

AGREED TO BY:

/B

ate

PATRlClA CO¥LE KAKALEC
NOTARY PUBLlC-STATE OF NEW YORK
No. 02KA6344701
Oualitled ln Kings County
le Commission Expires 07-11-2020

 

 

 

KENTON KIRPON Date
Subscribed and sworn before me this

day of

 

Notary Public

 

10

 

Case 2:16-cv-03700-S|L Document 60 Filed 01/31/19 Page 11 of 14 Page|D #: 374
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 12 of 59 PagelD #: 314

 

VICENTE HERRERA Date
Subscribed and sworn before me this

day of

 

 

Notary Public

 

 

V.K. MECHANICAL Date
By: William Johnston, ill

Title:

Subscribed and sworn before me this

 

 

 

day of
Notary Public
xL PLU WK\`P\ NEw YoRK, INc. Date

By: William Johnston, III

Title:

Subscribed and sworn before me this

\»{THday of Q_g;ip¥ q sip (@
` mm supt-m
` §W/Jl/\(,w>iv" N°MPuwe-mdm york
wm

Notary Public
QuaM¢}¢l¢W c
ltv commission hahn mm 15,20 ar

 

11

 

 

Case 2:16-cv-03700-S|L Document 60 Filed 01/31/19 Page 12 of 14 Page|D #: 375
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 13 of 59 Page|D #: 315

 

xL PLUMPI\\KRINC.

By: William Johnston, I[l
Title:

Subscribed and sworn before me this

;Uday of Q§El$€/( ¢>LO‘?

 

 

 

 

 

10~\1~‘£’
Date

N|NA SIOLINSK|
No¢dly Pub|lc~ w of N¢w York
No. 018”¢29098$

cfme amax com
N¢{l.\& S{\~O (i/\lr~\ib» uyc¢mmmhnszpun omzn.zo:)_l
Notary Public

10 ’ 4 z ~ 1?
xcEL PLLW Wn§`o oFNEw YoRK, 1Nc. pace

Will1am ston, III
Title:
Subscribed and sworn before me this
mm suou
tim day of Q§é@lo€g awlg ~omy Pum~ maxim york
wa °.:,‘;"..,,..1"““

iqi(\¢w` S(vv\pi\~{v\>i¢\»\ ly¢ommlnlon£mlm°¢vb¢r".zo£l
Notary Pu lic

lo » 12 » if

Date

xcEL \{\i*a§xa '\& HEAT1NG 01=
NEW YO

By: William Johnston, Ill
Title:

Subscribed and sworn before me this

il_`mday of OQ_‘§§ZM[ 1019

12

 

 

Case 2:16-cv-03700-S|L Document 60 Filed 01/31/19 Page 13 of 14 Page|D #: 376
Case 2:16-cv-03700-S|L Document 57-1 Filed 11/01/18 Page 14 of 59 Page|D #: 316

 

 

NINA sMouNsKl
Notary Publlc~ State ofN¢\v Yolk
11 it attract amarme
Notary Pub c ny commission Expim october 15,20 b
ii\\ M;
XCEL MBAK:|!) ICAL lNCORPORATED Date

By: William hnston, lIl
Title:

Subscribed and sworn before me this

mm s»ou~sxl
w Q;§ g
_\_2;_ day Of b().( LO\K mitbi$¢;s$$n ofa;ow york

 

 

j ~ annum m snow county
N\,\w\ Sn,.,p [i/L‘Mi`,£ uycmmme»pm¢o¢¢oo¢vs,zo?»i
Notary Pubuc ` `

APPLE PLUMB[NG, INC. Date

By: William Johnston, IlI
Title:
Subscribed and sworn before me this

day of

 

Notary Public

/ |O# i?_¢ iQ
GILLMA won coRP. Date

By: Roman Gavrylak

T1tle: ll l

mm
_ . Notary wm dilute York
Subscr\bed and sworn before me th1s me.m“mm
ly commission Expin¢ october 15.202,{

13

 

 

 

Case 2:16-cv-03700-S|L Document 60 Filed 01/31/19 Page 14 of 14 Page|D #: 377
Case 2:16-cv-03700-SlL Document 57-1 Filed 11/01/18 Page 15 of 59 PagelD #: 317

Eday OFMPBC_WLQ@_
N<`NO\ SN~PU \,N“`~i-'\'

Notary Public

i\iai/

WILLIAM\K NSTON III

 

Subscribed anK s om before me this

Edayof OC;i'Qi)€/( M‘§
wine Sc~»@l~'o»sl~

Notary Public

 

14

lo'-i; ~ ii
Date

NINA $MOLINSKI
Notary Pubik.'- State 11wa York
No. 01$.¢2909|6
multh In Sufloik comity
ly Commiuion Expfrn october 16.20 z /

